USDC IN/ND case 2:20-cr-00099-PPS-JEM document 12 filed 08/18/20 page 1 of 2


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                  HAMMOND DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
                Plaintiff,                        )
                                                  )
       v.                                         )     NO. 2:20CR99-PPS/JEM
                                                  )
 ALEC NATHANIEL AGUILAR,                          )
                                                  )
                Defendant.                        )


                                             ORDER

       This matter is before me on the findings and recommendation of Magistrate Judge John

E. Martin relating to defendant Alec Nathaniel Aguilar’s request to enter a plea of guilty to

Counts 1, 2 and 3 of the information, pursuant to Rule 11 of the Federal Rules of Criminal

Procedure. Following a hearing on the record on July 28, 2020, Judge Martin found that

defendant understands the charges, his rights, and the maximum penalties; that defendant is

competent to plead guilty; that there is a factual basis for defendant’s plea; and that the defendant

knowingly and voluntarily entered into his agreement to enter a plea of guilty. [DE 10.] Judge

Martin noted for the record that both the government and defendant Aguilar waived any

objections to the findings or to his recommendation that the Court accept defendant’s plea of

guilty and proceed to impose sentence.

       ACCORDINGLY:

       Having reviewed the Magistrate Judge’s findings and recommendation concerning

defendant Alec Nathaniel Aguilar’s plea of guilty, to which any objections have been waived,

the Court hereby ADOPTS the findings and recommendation [DE 10] in their entirety.
USDC IN/ND case 2:20-cr-00099-PPS-JEM document 12 filed 08/18/20 page 2 of 2


        Defendant Alec Nathaniel Aguilar is adjudged GUILTY of Counts 1, 2 and 3 of the

information, charging conspiracy to participate in racketeering activity in violation of 18 U.S.C.

§1962(d), a drug conspiracy in violation of 21 U.S.C. §846, and murder in aid of racketeering

activity in violation of 18 U.S.C. §1959(a)(1).

       The sentencing hearing is set for December 3, 2020 at 1:00 p.m. Hammond/Central time.

       SO ORDERED.

       ENTERED: August 18, 2020.

                                             /s/ Philip P. Simon
                                             UNITED STATES DISTRICT JUDGE




                                                  2
